RULEY, JUDGE:
On May 4, 1978, the claimant drove her Ford F250 pick-up truck from her place of employment in Bridgeport through Grafton to Morgantown. On the outskirts of Grafton she was stopped by a flagman where one lane traffic had been established over an old iron bridge. She then was waved forward and, while crossing the bridge, her truck was struck by a spray of flat red paint which was being used in repainting the bridge. The lower of the two estimates of the cost of repair obtained by the claimant was $398.20. The evidence also discloses that the damage to claimant’s vehicle was caused by an employee of the W. R. Mollohan Painting Company, Route 3, Box 606, Elkview, West Virginia, which had been engaged by the respondent as an independent contractor to repaint the bridge. Thus it appears that this case is on all fours with Safeco Insurance Company v. Department of Highways, 9 Ct. Cl. 28 (1971), and that, following that precedent, this claim must be denied due to the general rule that the respondent is not liable for the negligence of an independent contractor. It is observed that the claimant still has time left within the applicable two year period of limitations to assert her claim against the contractor.
Claim disallowed.